Case: 12-40656       Document: 00512253023         Page: 1     Date Filed: 05/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 24, 2013
                                     No. 12-40656
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

LUIS AGUILAR-HERNANDEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:11-CR-1997-1


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Luis Aguilar-
Hernandez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Aguilar-Hernandez has filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected therein,
as well as Aguilar-Hernandez’s response. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40656   Document: 00512253023   Page: 2   Date Filed: 05/24/2013

                              No. 12-40656

further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2